COTTON BAY HOLDINGS



August 1, 2012

Alfred E. Abiouness Jr.
110 N. Federal Highway
Unit 807
Fort Lauderdale, FL, 33301

RE: ACCEPTANCE OF APPOINTMENT TO BOARD OF DIRECTORS

Dear Mr. Abiouness:

As a director on the Board of Directors for Cotton Bay Holdings, Inc. ("Cotton
Bay Holdings"), I am inviting you to serve as Chairman of the Board of Directors
(the "Board") of Cotton Bay Holdings. Furthermore, I am advising you to extend
similar invitations to serve on the Board to Robert Fortson, IV, Alfred
Abiouness, Sr. and to me (in order to ensure consistency in our books and
records).

Your acceptance of this invitation will be confirmed through execution of this
correspondence below, and your execution of the enclosed Advisory Board
Consulting and Compensation Agreement dated August 1, 2012 (the "Advisor
Agreement").

By executing this correspondence, and the Advisor Agreement, you are agreeing to
comply with the duties of such an appointment under all applicable common laws,
statutory laws, and rules and regulations of the United States Securities and
Exchange Commission. Furthermore, you are agreeing to perform your advisory
services consistent with the Bylaws of Cotton Bay Holdings.

I am looking forward to a productive and long-term relationship. Please feel
free to contact our corporate counsel, Anthony R. Paesano at
apaesano@paesanoakkashian.com or (248) 792-6886 with any questions.

Very truly yours,

/s/ Amy Roy-Haegar



Amy Roy-Haeger
Director

Agreed:

/s/ Alfred E. Abiouness, Jr.
Alfred E. Abiouness, Jr.

cc:    Anthony R. Paesano
        Board of Directors